IN THE SUPREME COURT OF MISSISSIPPI

                                   NO. 2016-CA-00433-SCT

MISSISSIPPI DEPARTMENT OF CORRECTIONS

v.

MARTIN GROOT


DATE OF JUDGMENT:                          02/22/2016
TRIAL JUDGE:                               HON. W. ASHLEY HINES
COURT FROM WHICH APPEALED:                 SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEYS FOR APPELLANT:                   ANTHONY LOUIS SCHMIDT, JR.
                                           OFFICE OF THE ATTORNEY GENERAL
                                           BY: DARRELL C. BAUGHN
ATTORNEY FOR APPELLEE:                     MARTIN GROOT (PRO SE)
NATURE OF THE CASE:                        CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                               REVERSED AND RENDERED - 02/02/2017
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE RANDOLPH, P.J., KING AND BEAM, JJ.

       RANDOLPH, PRESIDING JUSTICE, FOR THE COURT:

¶1.    The Circuit Court of Sunflower County directed the Mississippi Department of

Corrections (MDOC) to issue Martin Groot (pro se) a parole case plan pursuant to

Mississippi Code Section 47-7-3.1(1) (Rev. 2015), which went into effect on July 1, 2014.

The MDOC appeals, arguing that Groot is not entitled to a parole case plan because he was

convicted prior to July 1, 2014.

                       FACTS AND PROCEDURAL HISTORY

¶2.    Groot is an inmate in MDOC custody. On March 15, 1983, Groot was sentenced to

life imprisonment, having been found guilty of murder. On August 9, 1983, Groot pled guilty
to prescription forgery and was sentenced to three years in MDOC custody. Groot’s parole

eligibility date was January 21, 1993. Groot and the MDOC disagree regarding how many

times Groot’s parole was granted and subsequently revoked.1 However, it is unquestioned

that Groot was released on parole in August 2010 and that parole was revoked in either July

or August 2012. Groot’s next parole hearing is scheduled for February 24, 2017.

¶3.     On October 22, 2015, Groot submitted a grievance through MDOC’s Administrative

Remedy Program (ARP), in which Groot requested a case plan pursuant to Section 47-7-3.1.

On November 22, MDOC issued a first-step response, which informed Groot that he was not

entitled to a case plan because House Bill 585 applied only to offenders who were sentenced

on or after July 1, 2014. The response further informed Groot that offenders who were

eligible for parole before July 1, 2014, “will continue to be considered for [p]arole [d]ocket

and be reviewed by the Parole Board.” Unsatisfied, Groot sought a second-step response.

MDOC again found Groot was not entitled to a parole case plan because House Bill 585 only

applied only to offenders who were sentenced on or after July 1, 2014.

¶4.     Groot sought judicial review, requesting the Circuit Court of Sunflower County

“enjoin the [MDOC] to prepare and provide to [Groot] a case plan as stated in House Bill

585, pursuant to Miss. Code Ann. § 47-7-3.1.” As the identical issue was pending on appeal

in Fisher v. Drankus,2 the MDOC moved to hold Groot’s case in abeyance pending the

resolution of Drankus on appeal. The trial court found Section 47-7-3.1(1)’s language “plain


        1
        MDOC argues Groot was paroled three times. Groot argues he was paroled only
once.
        2
        Fisher v. Drankus, 204 So. 3d 1232 (Miss. 2016).

                                              2
and unambiguous” and ordered “that if Martin Groot is eligible for parole, then he is entitled

to receive a case plan pursuant to the statutory mandate.” The MDOC’s motion to hold in

abeyance was denied. The MDOC appealed.

                                        ANALYSIS

¶5.    The sole issue on appeal is whether Groot, a parole-eligible inmate convicted prior to

July 1, 2014, is entitled to a parole case plan under Section 47-7-3.1(1). The identical issue

on substantially similar facts and from the same trial court was presented to us in Drankus,

and we answered in the negative. Drankus, 204 So. 3d at 1234. Finding the MDOC’s

interpretation “reasonable and not inconsistent with the language of the statute and

ascertainable legislative intent,” we reversed the circuit court’s order requiring that Drankus

be issued a case plan and affirmed the MDOC’s ARP decision that Drankus was not entitled

to a case plan. Id. at 1235.

¶6.    Suffice it to say that, pursuant to Drankus, the judgment of the Circuit Court of

Sunflower County is reversed and judgment rendered here in like fashion.

¶7.    REVERSED AND RENDERED.

    WALLER, C.J., KITCHENS, KING, COLEMAN, MAXWELL, BEAM AND
CHAMBERLIN, JJ., CONCUR. DICKINSON, P.J., CONCURS IN PART AND IN
RESULT WITHOUT SEPARATE WRITTEN OPINION.




                                              3